                                    IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF UTAH


          UNITED STATES OF AMERICA,                                   MEMORANDUM DECISION AND
                                                                      ORDER GRANTING THE UNITED
                                     Plaintiff,                       STATES’ MOTION IN LIMINE

          v.                                                          Case No. 2:18-cr-00120-DN
          PEDRO ALBERTO HERNANDEZ,                                    District Judge David Nuffer
                                     Defendant.


                 Plaintiff United States of America filed a motion in limine (“Motion”) 1 to prohibit

      Defendant Pedro Alberto Hernandez from offering into evidence the results of a forensic analysis

      report (the “Report”) 2 through a non-expert witness. The deadline to file a memorandum in

      opposition to the Motion was May 3, 2019. 3 No opposition has been filed to the Motion.

                 The Report concludes that a latent fingerprint found on packaging material was not

      Hernandez’s. Elisa Farmer, a senior forensic scientist at the Utah Bureau of Forensic Services,

      prepared the Report. The Report is hearsay. 4 And, unless Farmer testifies at trial, it is

      inadmissible, 5 as it does not appear that any exception to the rule against hearsay applies. 6




      1
          Motion of United States in Limine (“Motion”), docket no. 66, filed April 26, 2019.
      2
          Forensic Analysis Report – Latent Prints, docket no. 66-1, filed April 26, 2019.
      3
          Second Amended Trial Order ¶ 3, at 3, docket no. 64, filed April 22, 2019.
      4
       FED. R. EVID. 801(c) (defining “hearsay” as an out-of-court statement offered “in evidence to prove the truth of the
      matter asserted in the statement”).
      5
          Id. 802 (hearsay is generally inadmissible).
      6
          See id. 803 (setting forth exceptions to the rule against hearsay); id. 804 (same).




elm
                                             ORDER

           THEREFORE, IT IS HEREBY ORDERED that the Motion 7 is GRANTED. Unless

Farmer testifies at trial, Hernandez is prohibited from offering into evidence at trial the Report or

any of its results.

           Signed May 6, 2019.
                                              BY THE COURT:



                                              David Nuffer
                                              United States District Judge




7
    Motion, supra note 1.



                                                                                                    2
